DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1 in the reply filed on 08/23/2021 is acknowledged.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 5 of U.S. Patent No. 10,602,802. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed structure of the present invention may be wholly derived from the claimed subject matter of the patent, as seen in the chart below.

Claims 1, 2-4, 6, and 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 11-13 of U.S. Patent No. 10,918,160. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed structure of the present invention may be wholly derived from the claimed subject matter of the patent, as seen in the chart below.

Claims 1-4, 6, 14, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 11-13, 17, and 19 of copending Application No. 16/799006 (reference application). Although the claims at issue are not identical, they are not the claimed structure of the present invention may be wholly derived from the claimed subject matter of the patent, as seen in the chart below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
16/798999 (present invention)
US 10,602,802
US 10,918,160
US Application 16/799006
1

1
1, 9
2

2
11, 12
3

3
11, 12
4

4
13, 19
6

5
17
14
4
11
13
15
5
12
17
16

13



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shalom et al. (US 2014/0310992), herein Shalom.
Regarding claim 1, Shalom discloses a sole structure for an article of footwear comprising: a unitary midsole (sole 26) having a first portion (front portion 12A) and a second portion (back portion 12B) rearward of the first portion; wherein a bottom surface of the unitary midsole defines a groove (groove 18) extending from a medial side of the unitary midsole to a lateral side of the unitary midsole, and a top surface of the unitary midsole defines a linear slit (notch) disposed over the groove, the linear slit having a distal end disposed above the groove, and the linear slit extending from the medial side to the lateral side; wherein the unitary midsole forms a living hinge (foldable structure 32A) at the groove and the linear slit, with the living hinge connecting the first portion to the second portion so that the first portion and the second portion are selectively pivotable relative to one another at the living hinge between a first orientation (Fig. 5) and a second orientation (Fig. 3); and wherein the groove is wider in the first orientation than in the second orientation, and the linear slit is wider in the second orientation than in the first orientation (paragraphs 0043, 0047; Fig. 1, 4, 5).
Regarding claim 2, Shalom discloses that the linear slit is closed and the groove is open in the first orientation (Fig. 5), and the linear slit is open and the groove is closed in the second orientation (Fig. 3).
Regarding claim 3, Shalom discloses that the unitary midsole has a front wall and a rear wall in the bottom surface at the groove, the front wall and the rear wall defining an angle in the first orientation; and the distal end of the linear slit is disposed above a vertex of the angle (Fig. 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gasparovic et al. (US 7,685,747), herein Gasparovic, in view of Shalom.
Regarding claim 1, Gasparovic discloses a sole structure for an article of footwear comprising: a unitary midsole (sole 106) having a first portion and a second portion (forefoot portion 44, rear portion 50; see US 6,189,239 column 3, lines 39-52, incorporated into Gasparovic) rearward of the first portion; wherein the unitary midsole forms a living hinge (flexure member 108), with the living hinge connecting the first portion to the second portion so that the first portion and the second portion are selectively pivotable relative to one another at the living hinge between a first orientation (engaged position) and a second orientation (disengaged state) (column 3, lines 5-27; column 4, lines 18-28; Fig. 2).
Gasparovic discloses that the living hinge is formed by a combination of grooves/slits extending from a medial side to a lateral side of the midsole (channels 68; see US 6,189,239 column 4, lines 36-38; Fig. 1-3, incorporated into Gasparovic), but does not specifically disclose a slit disposed over a groove. Shalom teaches a shoe sole (sole 26) having a first portion (front portion 12A) and a second portion (back portion 12B) and a living hinge (foldable structure 32A). A bottom surface of the unitary midsole defines a groove (groove 18) extending from a medial side of the unitary midsole to a lateral side of the unitary midsole, and a top surface of the unitary midsole defines a slit (notch) disposed over the groove and extending from the medial side to the lateral side; and wherein the groove is wider in a first orientation (Fig. 5) than in a second orientation (Fig. 4), and the slit is wider in the second orientation (Fig. 4) than in the first orientation (Fig. 5). The grooves and slit allow the sole to be folded in a first direction (44), while preventing the sole from being folded in the opposite direction (paragraphs 0043, 0047, 0052; Fig. 1, 4, 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a living hinge having a slit disposed over a 
Regarding claim 2, Shalom teaches that the linear slit is closed and the groove is open in the first orientation (Fig. 5), and the linear slit is open and the groove is closed in the second orientation (Fig. 3).
Regarding claim 3, Shalom teaches that the unitary midsole has a front wall and a rear wall in the bottom surface at the groove, the front wall and the rear wall defining an angle in the first orientation; and the distal end of the linear slit is disposed above a vertex of the angle.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gasparovic and Shalom, as applied to claims 1 and 3, further in view of Spencer (US 5,481,814).
Gasparovic discloses that the first portion of the unitary midsole includes a forefoot region and a midfoot region and the second portion of the unitary midsole includes a heel region (Fig. 2). Gasparovic appears to show that the bottom surface of the unitary midsole in the heel region has a main portion and a rearmost portion extending from and disposed at an obtuse angle to the main portion so that the main portion of the bottom surface extends along a horizontal plane in the first orientation, and the rearmost portion of the bottom surface extends along the horizontal plane in the second orientation (see US 6,189,239; Fig. 4, 5, 7, 8, incorporated into Gasparovic), but does not specifically show the orientation of the bottom surface along a horizontal plane. Spencer teaches a midsole (midsole 34) having a front midsole portion and a rear midsole portion; and a living hinge (hinge 37) extending transversely across the midsole from a medial side of the midsole to a lateral side of the midsole and connecting the front midsole portion to the rear midsole portion. A bottom surface of the midsole in the heel region has a main portion and a rearmost portion extending from and disposed at an obtuse angle to the main portion so that the main portion of the bottom surface rests on a horizontal ground surface .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gasparovic, Shalom, and Spencer, as applied to claim 4, further in view of Lin (US 8,769,845).
The combination of Gasparovic, Shalom, and Spencer does not disclose that the rear midsole portion has a rearmost portion extending from and disposed at an obtuse angle with a main portion of the rear midsole portion. Lin teaches an article of footwear (shoe 10) having an expandable ankle opening (due to elastic bands 24). The top surface of the sole of the footwear includes a main portion and a rearmost portion (protrusion 52) extending from and disposed at an obtuse angle to the main portion so that the rear midsole portion has a ridge between the rearmost portion of the bottom surface and the rearmost portion of the top surface. The treadable protrusion allows a user to tread on the back of the shoe to put on or take off the shoe without using their hands (column 2, lines 62-65; column 3, lines 10-20; Fig. 1, 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a rearmost portion disposed at an obtuse angle to the main portion, as taught by Lin, to the sole of Gasparovic, Shalom, and Spencer in order to allow a user to tread on the back of the shoe to put on or take off the shoe without using their hands.

Claims 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gasparovic in view of Romboli et al. (US 8,006,410), herein Romboli.

Gasparovic discloses that the elastic biasing member may be located between the sole and the upper forward of the living hinge (column 4, lines 6-8; Fig. 1), but does not specifically disclose that the elastic biasing member extends through a transverse channel through the sole. Romboli teaches an article of footwear having a sole portion which defines a transverse channel (space 6) extending from the medial side of the sole structure to the lateral side of the sole structure; and a closure system (clamping strip 5) which extends through the transverse channel (Fig. 1, 2, 4). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to attach 
Regarding claim 11, Gasparovic discloses that the front sole portion, the rear sole portion, and the living hinge are coplanar in the use position (top of Fig. 1); and the sole structure is lifted at the living hinge in the access position relative to the use position so that the rear sole portion inclines from a rear end of the rear sole portion to the living hinge, and the front sole portion inclines from a forward end of the front sole portion to the living hinge (bottom of Fig. 1).

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gasparovic and Romboli, as applied to claim 7, further in view of Jouffroy et al. (WO 2014/033396 A1), herein Jouffroy.
The combination of Gasparovic and Romboli does not specifically disclose a heel footbed disposed further away from the rear upper portion on the access position. Jouffroy further teaches that the front upper portion or front sole portion includes a heel footbed (7); a rear periphery of the heel footbed is surrounded by the rear upper portion and overlays the rear sole portion in the use position (Fig. 1B); and the heel footbed is disposed further away from the rear upper portion when the front sole portion and the rear sole portion are in the access position than when in the use position (Fig. 1A). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a heel footbed, as taught by Jouffroy, to the footwear of Gasparovic in order to provide improved support to the foot as the shoe is being put on and taken off. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gasparovic, Romboli, and Jouffroy, as applied to claims 7 and 9, further in view of Costello (US 1,812,622).
.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gasparovic and Romboli, as applied to claim 7, further in view of Shalom.
Gasparovic discloses that the living hinge is formed by a combination of grooves/slits extending from a medial side to a lateral side of the midsole (channels 68; see US 6,189,239 column 4, lines 36-38; Fig. 1-3, incorporated into Gasparovic), but does not specifically disclose a slit disposed over a groove. Shalom teaches a shoe sole (sole 26) having a first portion (front portion 12A) and a second portion (back portion 12B) and a living hinge (foldable structure 32A). A bottom surface of the unitary midsole defines a groove (groove 18) extending from a medial side of the unitary midsole to a lateral side of the unitary midsole, and a top surface of the unitary midsole defines a slit (notch) disposed over the groove and extending from the medial side to the lateral side; and wherein the groove is wider in a first orientation (Fig. 5) than in a second orientation (Fig. 4), and the slit is wider in the second orientation (Fig. 4) than in the first orientation (Fig. 5). The grooves and slit allow the sole to be folded in a first direction (44), while preventing the sole from being folded in the opposite direction (paragraphs 0043, 0047, 0052; Fig. 1, 4, 5). It would have been obvious to one of ordinary skill in the art before the .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gasparovic and Romboli, as applied to claim 7, further in view of Spencer.
	Gasparovic does not disclose the specific relationship between the forward edge of the rear upper portion and the rear edge of the front upper portion. Spencer teaches and article of footwear having an upper and a midsole (midsole 34) having a front midsole portion and a rear midsole portion; and a living hinge (hinge 37) extending transversely across the midsole from a medial side of the midsole to a lateral side of the midsole and connecting the front midsole portion to the rear midsole portion. A forward edge of the rear upper portion contacts a rear edge of the front upper portion (at joint 19) at the medial side of the sole structure and at the lateral side of the sole structure in the use position. The upper edges function as an abutment to prevent over-rotation of the sole (Fig. 1a, 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a forward edge of the rear upper portion contact a rear edge of the front upper portion at the medial side of the sole structure and at the lateral side of the sole structure in the use position in order to provide an abutment to prevent over-rotation of the sole

Claims 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gasparovic in view of Spencer.
	Regarding claim 14, Gasparovic discloses an article of footwear comprising: a midsole having a front midsole portion, a rear midsole portion, and a living hinge extending transversely across the 
	Gasparovic appears to show that the bottom surface of the unitary midsole in the heel region has a main portion and a rearmost portion extending from and disposed at an obtuse angle to the main portion so that the main portion of the bottom surface extends along a horizontal plane in the first orientation, and the rearmost portion of the bottom surface extends along the horizontal plane in the second orientation (see US 6,189,239; Fig. 4, 5, 7, 8, incorporated into Gasparovic), but does not specifically show the orientation of the bottom surface along a horizontal plane. Spencer teaches a midsole (midsole 34) having a front midsole portion and a rear midsole portion; and a living hinge (hinge 37) extending transversely across the midsole from a medial side of the midsole to a lateral side of the midsole and connecting the front midsole portion to the rear midsole portion. A bottom surface of the midsole in the heel region has a main portion and a rearmost portion extending from and disposed at an obtuse angle to the main portion so that the main portion of the bottom surface rests on a horizontal ground surface in the use position (Fig. 1a), and the rearmost portion of the bottom surface rests on the horizontal ground surface in the access position (Fig. 3a) (column 3, lines 35-67). It would have been 
Regarding claim 16, Gasparovic discloses an elastic biasing member (closure system 110) that extends around a rear periphery of the rear upper portion and along a medial side of the article of footwear and a lateral side of the article of footwear; and wherein the elastic biasing member is secured to the article of footwear forward of the living hinge.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gasparovic and Spencer, as applied to claim 14, further in view of Lin.
The combination of Gasparovic and Spencer does not disclose that the rear midsole portion has a rearmost portion extending from and disposed at an obtuse angle with a main portion of the rear midsole portion. Lin teaches an article of footwear (shoe 10) having an expandable ankle opening (due to elastic bands 24). The top surface of the sole of the footwear includes a main portion and a rearmost portion (protrusion 52) extending from and disposed at an obtuse angle to the main portion so that the rear midsole portion has a ridge between the rearmost portion of the bottom surface and the rearmost portion of the top surface. The treadable protrusion allows a user to tread on the back of the shoe to put on or take off the shoe without using their hands (column 2, lines 62-65; column 3, lines 10-20; Fig. 1, 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a rearmost portion disposed at an obtuse angle to the main portion, as taught by Lin, to the sole of Gasparovic, Shalom, and Spencer in order to allow a user to tread on the back of the shoe to put on or take off the shoe without using their hands.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gasparovic and Spencer, as applied to claims 14 and 16, further in view of Romboli.
	Gasparovic discloses that the elastic biasing member may be located between the sole and the upper forward of the living hinge (column 4, lines 6-8; Fig. 1), but does not specifically disclose that the elastic biasing member extends through a transverse channel through the sole. Romboli teaches an article of footwear having a sole portion which defines a transverse channel (space 6) extending from the medial side of the sole structure to the lateral side of the sole structure; and a closure system (clamping strip 5) which extends through the transverse channel (Fig. 1, 2, 4). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to attach the closure system of Gasparovic through a transverse channel in the sole, as taught by Romboli, as this would be a simple substitution of one attachment method for another, with the predictable result of isolating the closure system from the upper, improving comfort to the wearer. 
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280.  The examiner can normally be reached on M-F 8:30-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARON M PRANGE/               Primary Examiner, Art Unit 3732